DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Cernetic (Reg. No. 75,741) on June 15, 2022.
The application has been amended as follows: Claim 9 has been canceled.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal on silicon (LCOS) device comprising the combination required by claim 1 or a liquid crystal on silicon (LCOS) device comprising the combination required by claim 21, which include: a plurality of micro-lenses optically aligned with the plurality of mirror electrodes, wherein each micro-lens included in the plurality of micro-lenses is positioned to focus the incident light on a respective one of the plurality of mirror electrodes; and an alignment material disposed between adjacent micro-lenses included in the plurality of micro-lenses.  Claims 3-8, 10-15 and 23 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871            
                                                                                                                                                                                            /EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871